DETAILED ACTION
The present Office Action is responsive to the Amendment received on September 29, 2022.	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Remark
Claims 5 and 12 are canceled.
Claims 15-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on May 19, 2022.
Information Disclosure Statement
The IDS received on September 9, 2022 is proper and is being considered by the Examiner.  The IDS was received with the fee under 37 CFR 1.17(p).
Drawings
The objection to the drawings for reasons set forth in the Office Action mailed on July 14, 2022 is withdrawn in view of the replacement drawings received on September 29, 2022.


Claim Rejections - 35 USC § 112
The rejection of claims 3, 5, 10, and 12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, made in the Office Action mailed on July 14, 2022 withdrawn in view of the Amendment received on September 29, 2022.
Claim Rejections - 35 USC § 103
The rejection of claims 5 and 12 under 35 U.S.C. 103 as being unpatentable over McNally (Nature Nanotechnology, May 2013, vol. 8, pages 315-316) in view Goel (US 2016/0016171 A1, published January 21, 2016), made in the Office Action mailed on July 14, 2022 is withdrawn in view of the Amendment received on September 29, 2022, canceling the rejected claims.
Rejection - Maintained
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 1-4, 6-11, 13, and 14 under 35 U.S.C. 103 as being unpatentable over McNally (Nature Nanotechnology, May 2013, vol. 8, pages 315-316) in view Goel (US 2016/0016171 A1, published January 21, 2016), made in the Office Action mailed on July 14, 2022 is maintained for the reasons of record.
Applicants’ arguments presented in the Amendment received on September 29, 2022 have been carefully considered but they have not been found persuasive for the reasons set forth in the, “Response to Arguments” section.
The Rejection:
With regard to claims 1 and 8, McNally teaches a point-of-care method of detecting a target nucleic acid (“Weissleder and colleagues have now created a chap and portable platform on which to develop 16S-based diagnostic and detection assays for infectious disease”, page 315, 3rd column, bottom paragraph), wherein the artisan teaches that the method involves the steps of:
obtaining a sample from and extraction of DNA therefrom; 
amplification of the extracted DNA;
application of magnetic nanoparticles with oligonucleotides; 
mixing of the amplified DNA and the magnetic nanoparticles with oligonucleotides; and
detection of the resulting complex (see Figure 1).
With regard to claims 4 and 11, the magnetic nanoparticles are chemically bound to the probe (see Figure 1, also, “DNA strands that are attached to magnetic nanoparticles”, page 315, 3rd column, bottom paragraph).
McNally explicitly suggests that a single platform which combines the processes would be advantageous:
“Two drawbacks are the required manual sample preparation and that PCR step is separate from NMR step, but these are common problems in many diagnostic assays and … these could be developed further if commercialization became feasible” (page 316, 2nd column, bottom paragraph)

However, the artisan does not explicitly teach such a device that performs the above steps on a single device with reagent reservoir connected to a channel.
Consequently, McNally does not teach a device which comprises a fluidic channel comprising one or more reservoirs which houses the required reagents of the disclosed method, the fluidic channel comprising a sample introduction component, a PCR component, and a detection component, a temperature control device to heat or cool the fluidic channel, one or more sensor for detection of the magnetic nanoparticles, and a processor which controls the temperature and the sensors.
McNally does not teach that the first, second, and third reservoirs house components for extraction, amplification, and reaction with MNP, respectively (claims 2 and 9).
McNally does not explicitly teach that other types of amplification should be performed, such as RT-PCR (claims 3 and 10).
While McNally explicitly teach that their method is for detecting pathogens, the artisan does not explicitly teach multiple sensors detecting multiple viruses (claims 5 and 12).
McNally does not explicitly teach that the device comprises one or more temperature-controlled zones, a mixing chamber for mixing the sample with a reagent, an element for sensing, or an element controlling fluid motion (claims 6 and 13).
McNally does not teach that the device comprises a processor configured to perform a baseline correction from a plurality of signals and removing at least a portion of the plurality of signals to generate an adjusted signal (claims 7 and 14).
Goel teaches a portable system which is configured to perform a nucleic acid extraction, amplification, and detection of nucleic acids on a portable device (“system and method for rapid analysis, quantification, and identification of nucleic acids …”, section [0004]; “invention provides a portable or mobile or point-of-care (POC) system for extracting, optionally amplifying, and detecting … nucleic acids … using a compact integrated chip in combination with a portable system … for analyzing detected signals …”, section [0005])

    PNG
    media_image1.png
    561
    569
    media_image1.png
    Greyscale
Goel teaches a general schematic of such a device as reproduced below (from Figure 4):
The device comprises a sample inlet port (100), which is connected to a channel which is fluidically connected to a reagent reservoir for extraction (106) in the extraction module (25), followed by the amplification module (27) where amplification of the extracted nucleic acid is performed (“extracted nucleic acids can be amplified within the nucleic acid amplification module 27 of the integrated chip”, section [0103]), said amplification being PCR (“conventional PCR”, section [0103]), or RT-PCR (“nucleic acid amplification includes reverse transcription polymerase chain reaction (RT-PCR)”, section [0104]).
	Goel teaches that the device also comprises a means for heating and cooling the amplification module and a processor to control (“module … includes a means for well-based nucleic acid amplification … such means can include means 201 for heating/cooling a nucleic acid amplification module 27 of the integrated chip”, section [0105]), including a temperature sensor (“heating means … can include a heating/cooling element … a temperature sensor … a processing unit … instruction from the amplification control module … the processing unit 207 initiates heating/cooling .. processing unit .. monitors the temperature of the heating/controlling element … by means of a temperature sensor”, section [0106]).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNally with the teachings of Goel, thereby arriving at the invention as claimed for the following reasons.
	As demonstrated by McNally, the method of detecting nucleotide sequences in a sample involving the steps of nucleic acid extraction, amplification via PCR, and detection with a sensor that detects magnetic nanoparticles have been well established.
	In fact, McNally makes an explicit statement that a point-of-care system for performing infectious diseases diagnostics is nothing new:
“Developing rapid point-of-care diagnostic tests for infectious diseases is not a new phenomenon, and the scientific literature is awash with new tests or devices that can identify an infectious agent in clinical samples” (page 315, 1st column, 1st paragraph)

Such rationale is supported in In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), wherein the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) (See MPEP 2144.01(III)).
	In addition, McNally references a method disclosed by Weissleder where different types of pathogens can be detected by amplifying a 16S rRNA region which is largely conserved among pathogenic sequences, followed by the species-specific detection mediated by DNA strands attached to magnetic nanoparticles:
“One way to detect a causative agent from a potential list of many is to use the 16S region of ribosomal RNA … is highly conserved across all bacterial, but contains species-specific variations in small distinct regions of the genetic sequences … Using a micro-NMR device … Weissleder … created a cheap and portable platform on which to develop 16S-based diagnostic and detection assays … amplified PCR product is then captured by beads containing complementary DNA sequences … edges of the target DNA which is now attached to beads, is then hybridized with DNA strands that are attached to magnetic nanoparticles … resulting complexes … can then be detected using the micro-NMR device” (page 315)

	Therefore, not only did McNally teach all of the steps and reagents to be employed in the method, but specifically motivated one of ordinary skill in the art to arrive at a point-of-care system that can, “routinely be used in clinical microbiology laboratories” (page 315, 2nd column, 1st paragraph).
	Having been motivated to do so, said one of ordinary skill in the art would have been motivated to combine any of such microfluidic devices or point-of-care detection means known in the art which can be adopted to perform the necessary steps disclosed by McNally.
	And as demonstrated by Goel, one of ordinary skill in the art would have been motivated to adopt any of such portable, point-of-care device means so as to perform the manual tasks of performing McNally’s method of DNA extraction, amplification and detection on a single device and would have had a reasonable expectation of success at doing so because Goel actually teaches a singular device which comprises a sample input port, wherein upon its input, is capable of processing the sample to first extract the nucleic acids therefrom in a module which is connected fluidically via channel, followed by the amplification of the extracted nucleic acids in an amplification module which is connected via the same channel, followed by the detection of the amplification products.  As to the fluidic connection of the reservoirs comprising the reagents of lysis, amplification and detection, while Goel teaches what appears to be a singular reagent inlet/outlet chamber (106), providing the reservoirs comprising the reagents for the each reaction being performed would have been obvious for the purpose of supplying the necessary reagents into the reaction chamber/module being performed regardless of whether the reagents are provided via a singular connection (inlet) or from multiple inlets connected to the respective reservoirs, rendering claims 2, 3, 9, and 10 obvious.
	With regard to claims 5, 7, 12, and 14, while McNally teaches that their sensor is capable of detecting different bacteria sequences, one of ordinary skill in the art would have recognized that amplified viral nucleic acids could also be detected by the method disclosed by McNally since the detection is effected by hybridization of the species-specific nucleic acid probes which are attached to magnetic nanoparticles.  In addition, normalization of the detection based on a control nucleic acid (non-specific virus sequence) would have been an obvious implementation for the purpose of ensuring all amplification results are a true positive and correlating the signal therefrom for determining amounts of the target nucleic acids.
To this end, the Supreme Court in KSR particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
With regard to claims 6 and 13, Goel explicitly teaches that the device comprises at least one zone for temperature cycling (see amplification chamber 108, also “heating means 201 can include heating/cooling element … temperature sensor … a processing unit …”, section [0106]).
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.

Response to Arguments:
	Applicants traverse the rejection.
	Applicants contend that McNally and Goel fail to disclose or suggest, at least a first, second, and third sensors, each of which are configured as presently recited in claims 1 and 8 (page 11, Response).
	The Office respectfully disagrees.
	Contrary to Applicants’ assertion, independent claims 1 and 8 do not require all three sensors.  Rather, claims require “one or more” sensor.  While the one or more are defined as recited.  The claimed apparatus, nevertheless, embraces one of such sensor, so long as that sensor is for a virus sequence.
	To this end, Goel et al. explicitly teach and evidence that detecting viral sequences in a portable device is well-known and has been practiced in the art before the effective filing date of the claimed invention.
“the present invention, nucleic acids can be derived from a variety of sources such as bacteria, virus, humans, and animals, … among others” (section [0067], Goel)

	Based on such explicit teaching and suggestion, one of ordinary skill in the art, with the plethora of sequence information from publicly available databases, would have been motivated to combine the teachings of McNally and Goel, and arrive at a device/apparatus comprising one sensor configured to detect a viral specific sequence.
	Therefore, Applicants’ arguments are not found persuasive.
Rejection – New Grounds, Necessitated by Amendment
	The present rejection is based on the interpretation that the claimed apparatus comprises all three sensors as recited.
Claims 1-4, 6-11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McNally (Nature Nanotechnology, May 2013, vol. 8, pages 315-316) in view Abrams et al. (Ann. N.Y. Acad. Sci., 2007, vol 1098, pages 375-388) as evidenced by Xu et al. (Analytical Chemistry, 2014, vol. 86, pages 5611-5614).
With regard to claims 1 and 8, McNally teaches a point-of-care method of detecting a target nucleic acid (“Weissleder and colleagues have now created a chap and portable platform on which to develop 16S-based diagnostic and detection assays for infectious disease”, page 315, 3rd column, bottom paragraph), wherein the artisan teaches that the method involves the steps of:
obtaining a sample from and extraction of DNA therefrom; 
amplification of the extracted DNA;
application of magnetic nanoparticles with oligonucleotides; 
mixing of the amplified DNA and the magnetic nanoparticles with oligonucleotides; and
detection of the resulting complex (see Figure 1).
With regard to claims 4 and 11, the magnetic nanoparticles are chemically bound to the probe (see Figure 1, also, “DNA strands that are attached to magnetic nanoparticles”, page 315, 3rd column, bottom paragraph).
McNally explicitly suggests that a single platform which combines the processes would be advantageous:
“Two drawbacks are the required manual sample preparation and that PCR step is separate from NMR step, but these are common problems in many diagnostic assays and … these could be developed further if commercialization became feasible” (page 316, 2nd column, bottom paragraph)

However, the artisan does not explicitly teach such a device that performs the above steps on a single device with reagent reservoir connected to a channel.
Consequently, McNally does not teach a device which comprises a fluidic channel comprising one or more reservoirs which houses the required reagents of the disclosed method, the fluidic channel comprising a sample introduction component, a PCR component, and a detection component, a temperature control device to heat or cool the fluidic channel, one or more sensor for detection of the magnetic nanoparticles, and a processor which controls the temperature and the sensors.
McNally does not teach that the first, second, and third reservoirs house components for extraction, amplification, and reaction with MNP, respectively (claims 2 and 9).
McNally does not explicitly teach that other types of amplification should be performed, such as RT-PCR (claims 3 and 10).
While McNally explicitly teach that their method is for detecting pathogens, the artisan does not explicitly teach multiple sensors detecting multiple viruses (claims 5 and 12).
McNally does not explicitly teach that the device comprises one or more temperature-controlled zones, a mixing chamber for mixing the sample with a reagent, an element for sensing, or an element controlling fluid motion (claims 6 and 13).
McNally does not teach that the device comprises a processor configured to perform a baseline correction from a plurality of signals and removing at least a portion of the plurality of signals to generate an adjusted signal (claims 7 and 14).
Abrams et al. teach a rapid point-of care diagnostic system which is configured to perform a nucleic acid extraction, amplification, and detection of nucleic acids on a portable device (“[o]ur group is focused on developing a microfluidic ‘lab-on-a-chip’ that will simultaneously identify antigens, antibodies, RNA, and DNA suing a single oral sample”, page 375, Abstract).

    PNG
    media_image2.png
    458
    1032
    media_image2.png
    Greyscale
Abrams teach a general schematic of such a device as reproduced below (from Figure 5):
As seen, the device comprises a fluidic channel coupled to one or more reservoirs (see lysis chamber, reporter chamber, PCR chamber, etc.), the fluid channel comprising a sample introduction component (see oral fluid sample loading port), a PCR reaction component (see PCR chamber), and a detection component (see Lateral Flow Strip).
The device also comprises temperature control device to heat or cool the fluidic channel (see Figure 4, wherein thermosiphon PCR chamber operates by heating and cooling the PCR reaction mix, page 380; as well as the PCR chamber in Figure 5, “shuttling a blous of fluid containing a nucleic acid with appropriate reagents between zones of different temperatures”, page 379, bottom paragraph).
The device also comprises a lateral strip on which the amplified target are detected, wherein the artisans explicitly evidence detecting multiple different targets thereon (see Figure 6A, reproduced below):

    PNG
    media_image3.png
    385
    1008
    media_image3.png
    Greyscale
As clearly shown the lateral flow device on which the detection is performed comprises, “multi-target capture zones”
	Artisans explicitly test that multi-target capture zones have three different areas in addition to a control line on which control target is detected (for ensuring the negative detection is based on a true-negative finding, not a failure of the assay).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of McNally with the teachings of Abrams et al. and evidenced by Xu et al., thereby arriving at the invention as claimed for the following reasons.
	As demonstrated by McNally, the method of detecting nucleotide sequences in a sample involving the steps of nucleic acid extraction, amplification via PCR, and detection with a sensor that detects magnetic nanoparticles have been well established.
	In fact, McNally makes an explicit statement that a point-of-care system for performing infectious diseases diagnostics is nothing new:
“Developing rapid point-of-care diagnostic tests for infectious diseases is not a new phenomenon, and the scientific literature is awash with new tests or devices that can identify an infectious agent in clinical samples” (page 315, 1st column, 1st paragraph)

Such rationale is supported in In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958), wherein the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.) (See MPEP 2144.01(III)).
	In addition, McNally references a method disclosed by Weissleder where different types of pathogens can be detected by amplifying a 16S rRNA region which is largely conserved among pathogenic sequences, followed by the species-specific detection mediated by DNA strands attached to magnetic nanoparticles:
“One way to detect a causative agent from a potential list of many is to use the 16S region of ribosomal RNA … is highly conserved across all bacterial, but contains species-specific variations in small distinct regions of the genetic sequences … Using a micro-NMR device … Weissleder … created a cheap and portable platform on which to develop 16S-based diagnostic and detection assays … amplified PCR product is then captured by beads containing complementary DNA sequences … edges of the target DNA which is now attached to beads, is then hybridized with DNA strands that are attached to magnetic nanoparticles … resulting complexes … can then be detected using the micro-NMR device” (page 315)

	Therefore, not only did McNally teach all of the steps and reagents to be employed in the method, but specifically motivated one of ordinary skill in the art to arrive at a point-of-care system that can, “routinely be used in clinical microbiology laboratories” (page 315, 2nd column, 1st paragraph).
	Having been motivated to do so, said one of ordinary skill in the art would have been motivated to combine any of such microfluidic devices or point-of-care detection means known in the art which can be adopted to perform the necessary steps disclosed by McNally.
	And as demonstrated by Abrams et al., one of ordinary skill in the art would have been motivated to adopt any of such portable, point-of-care device means so as to perform the manual tasks of performing McNally’s method of DNA extraction, amplification and detection on a single device and would have had a reasonable expectation of success at doing so because Abrams et al. actually teach a singular device which comprises a sample input port, wherein upon its input, is capable of processing the sample to first extract the nucleic acids therefrom in a module which is connected fluidically via channel, followed by the amplification of the extracted nucleic acids in an amplification module which is connected via the same channel, followed by the detection of the multiple different amplification products.  As to the fluidic connection of the reservoirs comprising the reagents of lysis, amplification and detection, while Abrams et al. teach multiple reagents and buffer ports, providing the reservoirs comprising the reagents for the each reaction being performed would have been obvious for the purpose of supplying the necessary reagents into the reaction chamber/module being performed regardless of whether the reagents are provided via a singular connection (inlet) or from multiple inlets connected to the respective reservoirs, rendering claims 2, 3, 9, and 10 obvious.
	With regard to claims 5, 7, 12, and 14, while McNally teaches that their sensor is capable of detecting different bacteria sequences, one of ordinary skill in the art would have recognized that amplified viral nucleic acids could also be detected by the method disclosed by McNally since the detection is effected by hybridization of the species-specific nucleic acid probes which are attached to magnetic nanoparticles.  Indeed, Abrams et al. suggest a certain expectation of success at doing so in their explicit teachings and suggestions in detecting multiple pathogens such as viral sequences in a POC:
“[o]ur focus from the outset was to address the lack of diagnostic testing for infectious diseases.  We wanted to build a sample to use, rapid, POC device for diagnosing HIV and other bacterial-viral infections … also a good model for a proof-of-concept of a confirmatory test by employing multiplex analysis paradigm: parallel processing of multiple analytes for antigen, antibody, and/or nucleic acid.” (page 377, bottom paragraph)


    PNG
    media_image4.png
    240
    448
    media_image4.png
    Greyscale
And this expectation of success is plainly shown by Xu et al. in their detection of multiple target amplicons on a lateral flow strip (Figure 1, partially reproduced):
As seen, the test strip, similar to that of Abrams et al. comprises multiple test regions, each of which is explicitly shown to be specific for different viral sequences:
“capture probes can be immobilized on different locations of the strip and the fluorophore-labeled probes can be labeled with different fluorophores, together they can hybridize to many different single-stranded DNA products generated in a multiplexed PCR for detection in a single lateral flow assay” (page 5611, 2nd column, bottom paragraph to page 5612, 1st column, 1st paragraph)
“we first devised an assay for the detection of four common HPV types, HPV 6, 11, 16, and 18” (page 5612, 1st column, 2nd paragraph)

In addition, the normalization of detection based on a control nucleic acid (non-specific virus sequence) would have been an obvious implementation for the purpose of ensuring all amplification results are a true positive and correlating the signal therefrom for determining amounts of the target nucleic acids (also evidenced by Abrams et al., see above discussion regarding the “control” test area of their device).
To this end, the Supreme Court in KSR particularly emphasized “the need for caution in granting a patent based on the combination of elements found in the prior art,” Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are “[t]hree cases decided after Graham [that] illustrate this doctrine.” Id.  at 416, 82 USPQ2d at 1395. (1) “In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.” 
With regard to claims 6 and 13, Abrams et al. explicitly teach that the device comprises at least one zone for temperature cycling (see above).
Therefore, for the above reasons, the invention as claimed is deemed prima facie obvious over the cited references.
Conclusion
	No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        October 5, 2022
/YJK/